Citation Nr: 0821448	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  00-21 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE


Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance of another person or 
on account of being housebound.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, 
Attorney-at-law


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel






INTRODUCTION

The veteran served on active duty from October 1944 to July 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), wherein the RO denied the 
benefit sought on appeal.  The veteran timely appealed the 
RO's May 2006 rating action to the Board.  

Historically, by a September 2007 rating action, the RO 
awarded a total disability rating based on individual 
unemployability due to service-connected disabilities, 
effective June 9, 2006.  In a December 2007 rating action, 
the RO effectuated an April 2007 Board decision, and awarded 
service connection for impaired vision of the right eye, 
status-post intraocular lens placement, pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 2002); an initial 30 
percent evaluation was assigned, effective September 14, 
1999.  By that same rating action, the RO also granted 
entitlement to SMC based on the loss of use of one eye, 
effective August 13, 2007. 

In April 2007, the Board remanded the veteran's claim to the 
RO for additional development.  The requested development has 
been completed and the case has returned to the Board for 
appellate review.  


FINDING OF FACT

The veteran is in need of the regular aid and attendance of 
another person due to his service-connected right eye 
disability.





CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
need for the regular aid and attendance of another person 
have been met. 38 U.S.C.A. § 1114 (West 2002); 38 C.F.R. §§ 
3.350, 3.352 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In view of the Board's favorable 
decision in this appeal, further assistance is unnecessary to 
aid the appellant in substantiating the aforementioned 
claims.

Special monthly compensation is payable to individuals who 
are permanently bedridden or are so helpless as a result of 
service-connected disability as to be in need of the regular 
aid and attendance of another person under the criteria set 
forth in 38 C.F.R. § 3.352(a). 38 U.S.C.A. § 1114(l) (West 
2002); 
38 C.F.R. § 3.350(b)(3) (2007).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as the following:  Inability of 
claimant to dress or undress himself or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment. 
38 C.F.R. § 3.352(a).

"Bedridden" will be a proper basis for the aid and attendance 
determination and is defined as that condition which, through 
its essential character, actually requires that the claimant 
remain in bed.  The fact that the claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater-or-lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the claimant is unable to 
perform should be considered in connection with his condition 
as a whole.  It is only necessary that the evidence establish 
that the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service 
by a relative of the claimant or other member of his or her 
household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c).

Special monthly compensation is also payable where the 
veteran has a single service-connected disability rated as 
100 percent and (1) has additional service-connected 
disability or disabilities independently ratable at 60 
percent, separate and distinct from the 100 percent service- 
connected disability and involving different anatomical 
segments or bodily systems, or (2) is permanently housebound 
by reason of service-connected disability or disabilities.  
This requirement is met when the veteran is substantially 
confined as a direct result of service-connected disabilities 
to his or her dwelling and the immediate premises or, if 
institutionalized, to the ward or clinical areas, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime. 
38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

When all the evidence is assembled, the Secretary is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied. 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, 
the Board shall adjudicate the issue on the basis of the 
record, keeping in mind the benefit of the doubt.

Service connection is currently in effect for the following 
disabilities:  (1) PTSD, evaluated as 70 percent disabling; 
(2) bilateral hearing loss, evaluated 20 percent disabling; 
and, (3) impaired vision of the right eye, status-post 
intraocular lens placement, evaluated as 30 percent 
disabling, pursuant to the provisions of 38 U.S.C.A. § 1151.  

As noted in the Introduction, by a September 2007 rating 
action, the RO awarded a total disability rating based on 
individual unemployability due to service-connected 
disabilities, effective June 9, 2006.  In a December 2007 
rating action, the RO effectuated an April 2007 Board 
decision, and awarded service connection for impaired vision 
of the right eye, status-post intraocular lens placement, 
pursuant to the provisions of 38 U.S.C.A. § 1151; an initial 
30 percent evaluation was assigned, effective September 14, 
1999.  By that same rating action, the RO also granted 
entitlement to special monthly compensation based on the loss 
of use of one eye, effective August 13, 2007. 

In the analysis below, the Board must determine if the 
veteran's service-connected disabilities on their own render 
him in need of regular aid and attendance.

The veteran claims entitlement to special monthly 
compensation on the basis of the need for regular aid and 
attendance.  To this end, he maintains that he is unable to 
walk without assistance of a walker, is legally blind in his 
right eye, is unable to drive a car, and has difficulty 
bathing and dressing each day.  He contends that his wife is 
his primary caretaker and assists him with his daily 
activities (i.e., feeding, bathing and dressing). He also 
states that he has diminished mental capacity due to his PTSD 
and cannot protect himself from hazards in his daily 
environment.

Initially, the Board notes that the veteran is not entitled 
to SMC on account of being housebound.  He does not have a 
single service connected disability evaluated as 100 percent 
disabling.  38 C.F.R. § 3.350(i)(2).

The Board finds, however, that the criteria for entitlement 
to SMC based on the need for regular aid and attendance have 
been met.  In reaching the foregoing determination, the 
evidence clearly shows that the veteran needs assistance from 
protecting himself from the hazards or dangers incident to 
his daily environment due to his PTSD and poor balance 
secondary to decreased eyesight and impaired depth 
perception.  He is also unable to travel beyond the premises 
of his own him and only leaves the house with his spouse.  
(see, August 2007 VA attendance and examination report).

Thus, the final question that must be addressed is whether or 
not the veteran's need for aid and attendance is the result 
of his service connected disabilities.  The evidence shows 
that the veteran has neuropathy of the feet--a disability for 
which service connection has not been established--which 
affects his ability to dress and bathe himself.  (see, August 
2007 VA Aid and Attendance examination report).  
Notwithstanding the foregoing, and in support of the 
veteran's contention of loss of balance due to decreased 
eyesight and impaired depth perception, an August 2007 VA eye 
examination report contains findings that the appellant's 
best corrected and un-corrected distance acuity was to count 
fingers at four feet.  At the close of said examination, the 
VA examiner diagnosed the veteran as being legally blind in 
the right eye, as documented by best corrected visual acuity.  
(see, August 2007 VA eye examination report).  

While it is not possible to separate the effects of the non-
service-connected peripheral neuropathy of the feet versus 
service-connected impaired vision of the right eye, the 
principle of reasonable doubt dictates that such signs and 
symptoms be attributed to the service-connected disorder.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In light 
of Mittleider, the Board finds that the veteran is in need of 
the regular aid and attendance of another person due to his 
service-connected right eye disability. 

Therefore, resolving doubt in the veteran's favor, the Board 
finds that he is unable to function in an appropriate manner 
without supervision and assistance.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to special monthly compensation based on the need 
for regular aid and attendance of another person is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


